Finney, Justice:
(dissenting)
I respectfully dissent. The single issue before this court is, once a circuit court has accepted jurisdiction, may a solicitor thereafter enter a nolle prosequi and, thereby, deprive the circuit court of jurisdiction to settle and decree the rights of the parties.
I agree with the majority with respect to the law governing the rights of a solicitor to nolle pros a case. However, when the solicitor nolle prossed the case against Isa Greene, in my opinion, the court had already acquired jurisdiction to entertain the respondents’ petition seeking the solicitor’s removal and a determination of their rights under The Victims and Witnesses Bill of Rights, S. C. Code Ann. § 16-3-1510 to 1560 (1985).
The term “jurisdiction” is used with reference to the authority of courts to hear and determine causes of action between parties and render judgment with respect to these causes of action. See e.g., Matheson v. McCormac, 186 S. C. 93, 195 S. E. 122 (1938). See also, South Carolina Constitution, Article V, §§ 1, 7 (1987). In this state, there is no limitation on the court’s power to adjudicate a case or controversy except as prohibited by law. Matheson v. McCormac, supra.
Accordingly, I conclude that the solicitor’s entry of a nolle prosequi did not deprive the circuit court of jurisdiction. I would remand this case and allow the circuit court to conclude its hearing.